Name: Commission Regulation (EEC) No 1204/81 of 5 May 1981 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 122/22 Official Journal of the European Communities 6 . 5 . 81 COMMISSION REGULATION (EEC) No 1204/81 of 5 May 1981 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables  before 25 August in respect of dried plums (prunes d'Ente) to be supplied to the industry during the period 5 September to 31 December,  before 31 May in France, Italy and Greece and 1 1 July in other Member States in respect of hard-fleshed heart cherries and other sweet cherries to be supplied to the industry during the period 12 May to 15 September,  before 1 1 July in respect of morello cherries to be supplied to the industry during the period 20 May to 15 September. However, Member States may bring forward the closing date for the conclusion of contracts for tomatoes . 3 . During the periods referred to in paragraph 2, the contracting parties may decide to increase, by means of a supplementary written agreement, the quantities initially specified in the contract. Such agreements shall be concluded not later than : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( J ), as last amended by Regulation (EEC) No 3454/80 (2 ), and in particular Article 3c thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 1530/78 (3), as last amended by Regulation (EEC) No 571 /81 (4), laid down the time limits for concluding processing contracts for cherries ; whereas it seems appropriate for the disposal of the harvest in these products to defer the time limits for concluding contracts relating thereto ; Whereas, as a result of this deferment, the time limit for concluding the relevant supplementary agreements should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables,  15 September in respect of tomatoes,  15 August in respect of peaches, HAS ADOPTED THIS REGULATION : Article 1  15 September in respect of Williams pears,  15 November in respect of dried plums (prunes d'Ente),  1 5 August in respect of hard-fleshed heart cher ­ ries and other sweet cherries,  31 August in respect of morello cherries . The additional quantity covered by a supplemen ­ tary agreement may not exceed 20 % of the quan ­ tity specified in the initial contract . However, in the case of dried plums (prunes d'Ente sechees) and cherries, this limit shall be 30 % .' Article 1 (2) and (3) of Regulation (EEC) No 1530/78 are replaced by the following : '2. Processing contracts shall be concluded :  before 5 June in respect of tomatoes to be supplied to the industry during the period 1 July to 15 November,  before 15 June in respect of peaches to be supplied to the industry during the period 1 July to 30 September,  before 1 July in respect of Williams pears to be supplied to the industry during the period 15 July to 15 November, Article 2 (') OJ No L 73 , 21 . 3 . 1977, p . 1 . ( 2 ) OJ No L 360, 31 . 12 . 1980 , p . 16 . This Regulation shall enter into force on the day of itspublication in the Official Journal of the European Communities. (3 ) OJ No L 179, 1 . 7 . 1978 , p . 21 . (4 OJ No L 58 , 5 . 3 . 1981 , p. 14 . 6 . 5. 81 Official Journal of the European Communities No L 122/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1981 . For the Commission Poul DALSAGER Member of the Commission